Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
SPECIFICATION
The Office objects to paragraphs 35 and 49 for having the following informalities. Appropriate correction is required.
Paragraph 35
The following sentence in paragraph 35 is missing a word: “The MD 200b and the Display Computer 120 cannot be directly by the USB cable because both will try to act like the host.”
The Examiner believes the missing word is probably “connected,” but will accept alternative language provided the Applicant can show they do not contain new matter.
Paragraph 49
(1) “The system may include a snapshot icon adjacent the first window, when the snapshot icon is activated, the computer is configured to display a static image of the first window as a new window.” This sentence is unclear because there is never a “first window” described anywhere else in the specification, and therefore, it is unclear what “first window” is supposed to have a snapshot icon adjacent to it.
(2) “Thus, an icon, here a reload icon, in the tray associated with the MDW to indicate RGC or if the tray around a MDW is used and none of the CD-centric icons are selected, then the gesture is sent to the MD, as illustrated in FIG. 9.” The word “thus” in this sentence is unclear, because the sentence immediately prior has nothing to do with the reload icon.
(3) The phrase “John’s iPhone© window” is an erroneous use of the copyright symbol, ©. The copyright symbol should be replaced with the registered trademark symbol, ®. 
CLAIM OBJECTIONS 
In claim 14, the second “and” in the following phrase is grammatically correct, and should be deleted: “and, on condition that the icon gesture is on the keyboard icon or the icon gesture activates the annotation icon of one of the first and second mobile device windows, [[and]] the first computer only sends icon gestures associated with the first and second mobile device windows to corresponding first and second mobile devices.”
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 10, and 13–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4
Claim 4 is indefinite for two reasons. First, claim 4 lacks antecedent basis for “the updated first digital data stream,” and therefore, the scope of the updated first digital data stream and its limitations are unclear.
Second, claim 4 is indefinite because the element “in the first display mode, the first mobile device cannot respond to a gesture directly,” although clear on its face, directly conflicts with the specification’s disclosure of that exact step, making it impossible to appropriate interpret the claim in light of the specification. See MPEP § 2173.03. Specifically, the specification discloses the opposite of what is claimed:
In a first mode (Gesture Relay Mode or GRM), the Display Computer will just relay any touch information received within the MDW to the MD, as illustrated in FIG. 5. 
(Spec. ¶ 42)1 (emphasis added).
The Examiner recommends the following set of amendments to correct both problems:
4. The system as claimed in claim 1, wherein, in the first display mode, the first mobile device cannot respond to [[a]] the window gesture directly, and the first mobile device updates and displays the [[updated]] first digital data stream by receiving interpreted adjusted coordinates from the first computer in accordance with the gesture within the first mobile device window.
Claim 10
Claim 10 is indefinite for the same or substantially the same reasons as given above for claim 4, and is therefore likewise rejected on the same principle.
Claim 13
The limitation “on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon” renders claim 13 indefinite, because it is unclear whether “is selected” and “an icon gesture” refer to two different events or are simply describing the same, single event in two different ways. The grammar of the plain language describes the former (i.e., two different events), but interpreting claim 13 to require two different selections of the snapshot icon (i.e., both a selection and a separate “icon gesture”) would be inconsistent with the specification’s disclosure of only one selection of the snapshot icon.
Accordingly, since it is not possible to resolve the scope of claim 13 in favor of one interpretation without disfavoring the other (and contradicting the language), claim 13 is indefinite.
Claims 14–17
Claims 14–17 depend from claim 13, and are therefore rejected under 35 U.S.C. § 112(b) by virtue of their incorporation of claim 13’s indefinite limitations.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I.	MAZZAFERRI, THIYAGARAJAN, AND TECHSMITH TEACH CLAIMS 1–4.
Claims 1–4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0102549 A1 (“Mazzaferri”) in view of U.S. Patent Application Publication No. 2015/0278534 A1 (“Thiyagarajan”), and further in view of TechSmith Corp., Snagit Online Help Guide Version 8.1 (February 7, 2007) (“TechSmith”) (an archived version, as it appeared on the publication date, is available at https://web.archive.org/web/20070207225331/http://download.techsmith.​com/​snagit/docs/onlinehelp/enu/snagit_help.pdf).
Claim 1
Mazzaferri teaches:
A system, comprising: 
“Illustrated in FIG. 4 is a system,” Mazzaferri ¶ 90, which may be implemented using the hardware illustrated in FIGS. 1A–1C. See Mazzaferri ¶¶ 18–19.
a first display; 
The system of FIG. 4 includes “a native display 201.” Mazzaferri ¶ 90.
a first computer that drives the first display, 
“The mobile device 102 may communicate with a native display 201 of the mobile device 102 on which application output generated by a resource 204 may be displayed.” Mazzaferri ¶ 90. Note that in this rejection, the claimed “display computer” is Mazzaferri’s “mobile device 102” (rather than remote computer 401). 
the first computer to run collaboration software; 
“The mobile device 102 may execute a windows management service 206.” Mazzaferri ¶ 90.
and a first mobile device to run a sharing application, 
As shown in FIG. 4, a remote computer 401 is also provided, and “[t]he remote computer 401 may execute a remoting client 410.” Mazzaferri ¶ 90.
The remote computer 401 is a first mobile device within the meaning of the claimed invention, because Mazzaferri discloses that examples of remote computer 401 include “a client, or any other computing machine,” Mazzaferri ¶ 92, and as shown in FIG. 1A, a client can include a mobile device such as client 102n. See also Mazzaferri ¶ 73 (describing the hardware that implements client devices may be one of several types of handheld computers, tablet computers, mobile telephones, etc.).
wherein a wireless connection is established between the first mobile device and the first computer through the sharing application on the first mobile device and collaboration software on the first computer, 
“The mobile device 102 may communicate with the remote computer 401 over a virtual channel,” and “the virtual channel may be established by both the window management service 206 [executing on the mobile computing device 102] and a remoting client 410 executing on the remote computer 401.” Mazzaferri ¶ 93.
The virtual channel “may be established over a network,” Mazzaferri ¶ 92, and the network (e.g., 104) may include “a wireless network; a wireline network; or a network 104 that includes a wireless link where the wireless link may be an infrared channel or satellite band.” Mazzaferri ¶ 52; see also Mazzaferri ¶ 36.
and an identifier associated with the first computer 
Each device on the network, including the remote computer 401, is associated with address information. See Mazzaferri ¶¶ 49 and 51.
wherein the first mobile device has a video signal displayed on its screen, the sharing application on the first mobile device converts this video signal to a first digital data stream and sends the first digital data stream to the first computer, the first computer receives the first digital data stream and outputs the first digital data stream to a first mobile device window on the first display in a first display mode, 
“In some embodiments, the virtual channel may be a seamless virtual channel” that is “used to remote application windows, a taskbar, a systray, etc.” Mazzaferri ¶ 92. In other words, remote computer 401’s remote client 410 collaborates with computing device 102’s window management service 206 to display the video of remote applications 405A–405N on the computing device 102. See Mazzaferri ¶ 93.
“For example, Application A executing on the remote computer 401 may generate application output which may be displayed in an application output window on the remote computer 401. The application output generated by Application A may be transmitted to the mobile device 102 where it may be displayed within an application output window on the mobile device 102.” Mazzaferri ¶ 102.
when the collaboration software on the first computer detects a window gesture within the first mobile device window on the first display associated with the first digital data stream, the first computer alters the first mobile device window on the first display to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including 
“[T]he window management service 206[] may cause the virtual keyboard or virtual picker to be displayed in response to input from a user. For example, a user may select or actuate a control displayed on the mobile device 102. This control, upon actuation, may cause a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100. Additionally, “the window management service 206 may pan or zoom the display of the application to permit the control to become visible.” Mazzaferri ¶ 100. The control is thus displayed in the adjacent space produced by the pan or zoom operation. See Mazzaferri ¶ 105 and FIG. 7.
Mazzaferri does not appear to explicitly disclose an embodiment in which the identifier associated with the first computer is “entered on the first mobile device,” and Mazzaferri’s analogous icon tray also lacks the claimed “snapshot icon.” 
Thiyagarajan, however, teaches:
A system, comprising: a first display; 
As shown in FIG. 1A, a display 152 is provided as part of the system. Thiyagarajan ¶ 17.
a first computer that drives the first display, the first computer to run collaboration software; 
The display 152 is driven by a “support agent computing device 150 run[ning] a customer support application,” Thiyagarajan ¶ 17, e.g., customer support application 202 of FIG. 2. Thiyagarajan ¶¶ 26 and 27.
and a first mobile device to run a sharing application, 
Meanwhile, the system further includes a tablet computing device 100 that also runs a customer support application, Thiyagarajan ¶ 16, e.g., the browser application 222 shown in FIG. 2. Thiyagarajan ¶ 27.
wherein a wireless connection is established between the first mobile device and the first computer through the sharing application on the first mobile device and collaboration software on the first computer, 
“A user utilizing a first computing device, such as a tablet computing device 100, connects to a second computing device, such as the customer support agent computing device 150, via a network 140. The network 140 includes, for example . . . wireless networks.” Thiyagarajan ¶ 14. More specifically, this connection is established “[w]hen the user launches a customer support application on the tablet computing device 100 and initiates a screen sharing function,” Thiyagarajan ¶ 16, much like the claimed invention establishes its wireless connection through the sharing application.
and an identifier associated with the first computer is entered on the first mobile device, 
During a telephone call to a customer support agent, “the support agent may verbally convey telephone session identifying information to the user. The user may then manually enter this telephone session identifying information (such as, e.g., a session identification number) into the support application 202 when initiating the support session. The central control module 210 can use this telephone session identifying information to route the support session to the customer support agent already on the phone with the user.” Thiyagarajan ¶ 47.
wherein the first mobile device has a video signal displayed on its screen, 
“The tablet computing device 100 includes a touch-sensitive display component 102, which produces user interface (‘UI’) content 110, such as an operating system user interface or the interface of one or more software applications that may run on the tablet computing device 100.” Thiyagarajan ¶ 15. 
the sharing application on the first mobile device converts this video signal to a first digital data stream and sends the first digital data stream to the first computer, 
“When the user launches a customer support application on the tablet computing device 100 and initiates a screen sharing function, the user interface content 110 currently being displayed on the tablet computing device 100 is transmitted to the support agent computing device 150. Additionally or alternatively, data representing the user interface content 110 can be transmitted to the support agent computing device 150. Data representing the user interface content 110 may include a copy of the user interface content 110, data representing pixel changes relative to a previous frame rendered as part of the user interface content 110, and/or any other type of data the support agent computing device 150 can process to render displays that show at least a portion of the user interface content 110 in near real-time.” Thiyagarajan ¶ 16.
the first computer receives the first digital data stream and outputs the first digital data stream to a first mobile device window on the first display in a first display mode, 
“The support agent computing device 150 runs a customer support application, which then displays the screen sharing image 160 of the content 110 displayed on the user's computing device 100 on the display 152 of the support agent computing device 150.” Thiyagarajan ¶ 17.
the first computer alters the first mobile device window on the first display to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including
“The customer support application may also provide the agent with one or more support tools 162a–162c,” which FIGS. 1A–1D illustrate as a column of icons adjacent to the screen sharing image 160. Thiyagarajan ¶ 18.
Thiyagarajan does not appear to explicitly disclose an icon tray that appears “when the collaboration software on the first computer detects a window gesture within the first mobile device window on the first display,” and Thiyagarajan’s analogous tray also lacks the claimed “snapshot icon.”
Mazzaferri and Thiyagarajan are analogous art in the same field of endeavor because both references concern graphical user interfaces for streaming the contents of one display device to another over a network. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzaferri’s analogous first computer and first mobile device such that the first mobile device could initiate video streaming by entering a remote address, as taught by Thiyagarajan. One would have been motivated to combine Thiyagarajan with Mazzaferri because allowing additional entry points into the streaming functionality makes the streaming functionality more accessible to users.
As mentioned above, neither Mazzaferri nor Thiyagarajan explicitly disclose an icon tray with the claimed “snapshot icon,” let alone a snapshot icon that “open[s] a new window that displays a snapshot of the first mobile device window in addition to the first mobile device window.” To be clear, the Examiner reads “in addition to” as a reference back to the first mobile device window itself, not its snapshot. In other words, when the snapshot icon is selected, there will be two windows: the “new window that displays a snapshot” and the old “first mobile device window.” 
TechSmith, however, teaches a system that executes software called “SnagIt,” see TechSmith 1, and the SnagIt software displays:
an icon tray
The SnagIt main screen comprises a “Profiles” section with at least five icons. TechSmith 5. 
the icon tray including a snapshot icon 
One of the icons in the Profiles section is the “Window” profile configured to “capture a window on the desktop.” TechSmith 38.
and at least one of a keyboard icon, an annotation icon, and a pan icon,
Another one of the icons in the Profiles section is the “Scrolling window” profile, which falls within the scope of a “pan icon” because it auto-scrolls a window in order to capture all of its contents. TechSmith 38; see also TechSmith 125.
and wherein, on condition that the snapshot icon is selected, open a new window that displays a snapshot of the first mobile device window in addition to the first mobile device window.
After selecting the “Window” profile, the contents of the window captured by the screenshot will be displayed in a new and separate “Capture Preview” window. TechSmith 38; see also TechSmith 4 (step 5 describing the capture preview window opening after taking the screenshot), 131, and 134 (steps 3 and 4). 
A claim is obvious when it consists of known prior art elements that one skilled in the art could have combined as claimed using known methods with no change in their respective functions, if the combination yields nothing more than predictable results to one of ordinary skill in the art. MPEP § 2143 (subsection (II.)(A.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 416 (2007)). Pursuant to MPEP § 2143 (subsection (II.)(A.)), the following findings of fact that are relevant to this rationale of obviousness are supported by at least a preponderance of the evidence:
(1) The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The evidence for this finding is provided above, amongst the rejection’s mappings of each claim element to each respective portion of the prior art references and acknowledges where each reference lacks what the other contains.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately. The “known methods” are the same methods that the prior art discloses for adding each of the other icons to their known icon trays. For example, in Mazzaferri, to display the selectable control that causes a client on mobile device 102 to display the virtual keyboard or virtual picker, the skilled practitioner is told to write and store executable instructions on a system’s memory that instruct the computer system to do the same. Mazzaferri ¶ 56; see also Thiyagarajan ¶¶ 85, 89, and 91.
Furthermore, we know that each element performs the same function in combination as it does separately because each “element” in this case is a separate icon tied to its specific corresponding function. As such, there is no reason for the presence of any one icon to interfere with another icon’s ability to trigger its corresponding function.
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable for similar reasons as given above. That is, since the references each teach icon trays with various icons for performing various tasks, the only thing for a person to “predict” is self-evident consequence of combining all of those icons in a single icon tray: a resultant icon tray that has all of the known icons.
Therefore, in view of the above findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the window profile icon from SnagIt’s icon tray to either of Mazzaferri or Thiyagarajan’s respective icon trays, thereby providing a mechanism to open a new window displaying a snapshot of the captured window. 
Claim 2
Mazzaferri, Thiyagarajan, and TechSmith teach the system as claimed in claim 1, 
wherein the first computer and the first mobile device use different operating systems.
“In some embodiments, at least one resource may include an operating system executing on the mobile device 102 such that the other resources execute within the context of the operating system.” Mazzaferri ¶ 90. Likewise, “at least one remote application 405 (e.g., 405B) may include an operating system executing on the remote computer 401.” Mazzaferri ¶ 93.
Claim 3
Mazzaferri, Thiyagarajan, and TechSmith teach the system as claimed in claim 1, wherein, 
on condition that the icon gesture is on the keyboard icon or the icon gesture is in the first mobile device window after the annotation icon of the first mobile device window has been activated, the first mobile device changes the display associated with the first digital data stream in accordance with the icon gesture within the first mobile device window.
“[T]he window management service 206[] may cause the virtual keyboard or virtual picker to be displayed in response to input from a user. For example, a user may select or actuate a control displayed on the mobile device 102. This control, upon actuation, may cause a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100.
Claim 4
Mazzaferri, Thiyagarajan, and TechSmith teach the system as claimed in claim 1, wherein, 
in the first display mode, the first mobile device cannot respond to a gesture directly, 
According to Mazzaferri, the user can “select or actuate a control displayed on the mobile device 102” in its analogous first mode, and the control merely “cause[s] a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100. In other words, the remote computer that mobile device 102 is currently viewing does not respond to the selection or actuation of the control for activating the virtual keyboard; it merely causes the client software to display the keyboard.
the first mobile device displays the updated first digital data stream by receiving interpreted adjusted coordinates from the first computer in accordance with the gesture within the first mobile device window.
“[T]he remoting client 410 may transmit location coordinates for a control, the type of control, the contents of a control, the window handle of a control, and/or parent window information for a control. The window management service 206 may receive information from the remoting client 410 and adjust display of an application 204 on the native display 201 using the received information.” Mazzaferri ¶ 94.
II.	MAZZAFERRI AND TECHSMITH TEACH CLAIMS 7–10
Claims 7–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri in view of TechSmith.
Claim 7
Mazzaferri teaches
A system, comprising: 
“Illustrated in FIG. 4 is a system,” Mazzaferri ¶ 90, which may be implemented using the hardware illustrated in FIGS. 1A–1C. See Mazzaferri ¶¶ 18–19.
a first display; 
The system of FIG. 4 includes “a native display 201.” Mazzaferri ¶ 90.
a first computer that drives the first display, 
“The mobile device 102 may communicate with a native display 201 of the mobile device 102 on which application output generated by a resource 204 may be displayed.” Mazzaferri ¶ 90. Note that in this rejection, the claimed “display computer” is Mazzaferri’s “mobile device 102” (rather than remote computer 401). 
the first computer to run collaboration software; 
“The mobile device 102 may execute a windows management service 206.” Mazzaferri ¶ 90.
a first mobile device 
FIG. 4 further illustrates “a remote computer 401” in communication with the mobile device 102, and “the remote computer 401 may include a server, a client, or any other computing machine.” Mazzaferri ¶ 92. In the case of “any other computing machine,” Mazzaferri further teaches that “the computing machine 100 may be embodied in . . . a laptop or notebook computer; . . . a handheld computer; a mobile telephone; a portable telecommunication device; a media playing device; a gaming system; [and] a mobile computing device,” among others. Mazzaferri ¶ 67; see also Mazzaferri ¶¶ 69–71. 
to display a first video signal on the first mobile device 
The remote computer 401, again, embodied as a computing machine 100, “may include a video display (e.g., a display device 124) that communicates with the [computing machine’s] processing unit 121,” so as to display a video signal thereof. Mazzaferri ¶¶ 60 and 65. 
and to output the first video signal; 
In addition to displaying a first video signal on its own display, the remote computer 401 further includes a “remoting client 410” that outputs the remote computer’s display back to the mobile device 102. Mazzaferri ¶¶ 92–93.
a digitizer between the first mobile device and the first computer, 
“In some embodiments, an application or service executing on a remote computer/server” performs method 600 “to mediate resource and application access” between a mobile device like computing device 102 and remote computer like remote computer 401. Mazzaferri ¶ 103.
the digitizer to receive the first video signal from the first mobile device and to output a first digital data stream to the first computer; 
The computer that performs method 600 may or may not add additional information to the remote computer’s application output based on steps 604 and 606, but either way, the “the output may be transmitted to the mobile device (step 608) where it may be displayed to a user.” Mazzaferri ¶ 103. For example, FIG. 9 illustrates an example where the remote application is not modified. 
and a connection interface between the first computer and the first mobile device, 
“In some embodiments, the mobile device 102 may communicate with [the] remote computer 401.” Mazzaferri ¶ 92.
wherein the first computer is to 
	display the first digital data stream in a first mobile device window on the first display in a first display mode, 
“For example, Application A executing on the remote computer 401 may generate application output which may be displayed in an application output window on the remote computer 401. The application output generated by Application A may be transmitted to the mobile device 102 where it may be displayed within an application output window on the mobile device 102.” Mazzaferri ¶ 102.
when the first computer detects a window gesture within the first mobile device window on the first display associated with the first digital data stream, the first computer alters the first mobile device window to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including 
“[T]he window management service 206[] may cause the virtual keyboard or virtual picker to be displayed in response to input from a user. For example, a user may select or actuate a control displayed on the mobile device 102. This control, upon actuation, may cause a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100. Additionally, “the window management service 206 may pan or zoom the display of the application to permit the control to become visible.” Mazzaferri ¶ 100. The control is thus displayed in the adjacent space produced by the pan or zoom operation. See Mazzaferri FIG. 7.
Mazzaferri does not appear to explicitly disclose a separate “snapshot icon” in its analogous icon tray, let alone a snapshot icon that “open[s] a new window that displays a snapshot of the first mobile device window in addition to the first mobile device window.” 
TechSmith, however, teaches a system that executes software called “SnagIt,” see TechSmith 1, and the SnagIt software displays:
an icon tray
The SnagIt main screen comprises a “Profiles” section with at least five icons. TechSmith 5. 
the icon tray including a snapshot icon 
One of the icons in the Profiles section is the “Window” profile configured to “capture a window on the desktop.” TechSmith 38.
and at least one of a keyboard icon, an annotation icon, and a pan icon,
Another one of the icons in the Profiles section is the “Scrolling window” profile, which falls within the scope of a “pan icon” because it auto-scrolls a window in order to capture all of its contents. TechSmith 38; see also TechSmith 125.
and wherein, on condition that the snapshot icon is selected, open a new window that displays a snapshot of the first mobile device window in addition to the first mobile device window.
After selecting the “Window” profile, the contents of the window captured by the screenshot will be displayed in a new and separate “Capture Preview” window. TechSmith 38; see also TechSmith 4 (step 5 describing the capture preview window opening after taking the screenshot), 131, and 134 (steps 3 and 4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzaferri with TechSmith according to known methods, yielding the predictable result of claim 7. The rationale for this combination is that a claim is obvious when it consists of known prior art elements that one skilled in the art could have combined as claimed using known methods with no change in their respective functions, if the combination yields nothing more than predictable results to one of ordinary skill in the art. MPEP § 2143 (subsection (II.)(A.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 416 (2007)). 
Pursuant to MPEP § 2143 (subsection (II.)(A.)), the following findings of fact relevant to this rationale of obviousness are supported by at least a preponderance of the evidence:
(1) The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The evidence for this finding is provided above, amongst the rejection’s mappings of each claim element to each respective portion of the prior art references and acknowledges where each reference lacks what the other contains.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately. The “known methods” are the same methods that the prior art discloses for adding each of the other icons to their known icon trays. For example, in Mazzaferri, to display the selectable control that causes a client on mobile device 102 to display the virtual keyboard or virtual picker, the skilled practitioner is told to write and store executable instructions on a system’s memory that instruct the computer system to do the same. Mazzaferri ¶ 56.
Furthermore, we know that each element performs the same function in combination as it does separately because each “element” in this case is a separate icon tied to its specific corresponding function. As such, there is no reason for the presence of any one icon to interfere with another icon’s ability to trigger its corresponding function.
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable for similar reasons as given above. That is, since the references each teach icon trays with various icons for performing various tasks, the only thing for a person to “predict” is self-evident consequence of combining all of those icons in a single icon tray: a resultant icon tray that has all of the known icons.
Therefore, in view of the above findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the profile icons from SnagIt’s icon tray to Mazzaferri’s icon tray, thereby providing a mechanism to open a new window displaying a snapshot of the captured window. 
Claim 8
Mazzaferri and TechSmith teach the system as claimed in claim 7, 
wherein the first computer and the first mobile device use different operating systems.
“In some embodiments, at least one resource may include an operating system executing on the mobile device 102 such that the other resources execute within the context of the operating system.” Mazzaferri ¶ 90. Likewise, “at least one remote application 405 (e.g., 405B) may include an operating system executing on the remote computer 401.” Mazzaferri ¶ 93.
Claim 9
Mazzaferri and TechSmith teach the system as claimed in claim 7, wherein, 
on condition that the icon gesture is on the keyboard icon or the icon gesture is in the first mobile device window after the annotation icon of the first mobile device window has been activated, the first mobile device changes the display associated with the first video signal in accordance with the icon gesture within the first mobile device window.
“[T]he window management service 206[] may cause the virtual keyboard or virtual picker to be displayed in response to input from a user. For example, a user may select or actuate a control displayed on the mobile device 102. This control, upon actuation, may cause a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100.
Claim 10
Mazzaferri and TechSmith teach the system as claimed in claim 7 wherein, 
in the first display mode, when the first mobile device cannot respond to a gesture directly, the first mobile device displays the updated digital stream by receiving interpreted adjusted coordinates from the first computer in accordance with the gesture within the first mobile device window.
According to Mazzaferri, the user can “select or actuate a control displayed on the mobile device 102” in its analogous first mode, and the control merely “cause[s] a client on the mobile device 102 to display the virtual keyboard or virtual picker.” Mazzaferri ¶ 100. In other words, the remote computer that mobile device 102 is currently viewing does not respond to the selection or actuation of the control for activating the virtual keyboard; it merely causes the client software to display the keyboard.
“[T]he remoting client 410 may transmit location coordinates for a control, the type of control, the contents of a control, the window handle of a control, and/or parent window information for a control. The window management service 206 may receive information from the remoting client 410 and adjust display of an application 204 on the native display 201 using the received information.” Mazzaferri ¶ 94.
III.	TANAKA AND FITHIAN TEACH CLAIMS 13–16.
Claims 13–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0290680 A1 (“Tanaka”) in view of U.S. Patent Application Publication No. 2015/0128017 A1 (“Fithian”).
Claim 13
Tanaka teaches:
A system, comprising:
“FIG. 11 shows the system configuration of [an] image forming system 3.” Tanaka ¶ 110.
a first display; 
As illustrated, the system 3 includes a display 330 (FIG. 11) for displaying frame data 500 (FIGS. 12 and 13). See Tanaka ¶ 113.
a first computer that drives the first display, 
FIG. 11 further illustrates a remote operation terminal 300. “[S]ince the remote operation terminal 300 has roughly been configured in the same manner as the remote operation terminal 300 shown in the second preferred embodiment,” this rejection will refer to Tanaka’s second preferred embodiment to describe the details of the remote operation terminal 300. Accordingly, as shown in FIGS. 3 and 8, a controller 310 within the remote operation terminal 300 drives the display section 330. See Tanaka ¶¶ 51 and 54.
the first computer to run collaboration software; 
Moreover, the controller 310 runs a program stored in memory section 350, which program drives all of the functionality disclosed in the Tanaka reference. See Tanaka ¶¶ 48, 49, and 53.
a first mobile device 
Turning back to FIG. 11 briefly, the system 3 further includes a plurality of copying machines 100a–100d. For the sake of discussion, assume copying machine 100b is a “first” of the plurality illustrated. Note that “although the discussions have been applied to a copying machine which is an example of an image forming apparatus which is the operation target apparatus, it is possible to apply suitably as long as it is an apparatus that carries out image formation.” Tanaka ¶ 34.
to display a first digital data stream and to output the first digital data stream; 
“The memory section 350 of the remote operation terminal 300 has stored in it the frame data to be displayed in the display section 330 at the time of remotely operating the copying machines 100a, 100b, 100c, and 100d . . . . The URLs of the copying machines 100a, 100b, 100c, and 100d have each been entered in the frame data 500, and the controller 310 obtains the screen data respectively from the copying machines 100a, 100b, 100c, and 100d, and displays them in the display section 330.” Tanaka ¶ 113. 
and a second mobile device to display a second digital data stream and to output the second digital data stream; 
Since the system 3 includes a plurality of copying machines 100a–100d, and this rejection previously mapped the first mobile device to copying machine 100b, likewise assume copying machine 100c is a “second” of the plurality illustrated. The discussion regarding the digital data stream similarly applies: “The memory section 350 of the remote operation terminal 300 has stored in it the frame data to be displayed in the display section 330 at the time of remotely operating the copying machines 100a, 100b, 100c, and 100d . . . . The URLs of the copying machines 100a, 100b, 100c, and 100d have each been entered in the frame data 500, and the controller 310 obtains the screen data respectively from the copying machines 100a, 100b, 100c, and 100d, and displays them in the display section 330.” Tanaka ¶ 113. 
wherein the first computer simultaneously displays the first digital data stream in a first mobile device window on the first display in a first display mode and displays the second digital data stream in a second mobile device window in the first display mode, 
“In the frame displayed based on the frame data 500 are provided . . . the display screen area 520 that displays the same screen as the screen being displayed in the display section 130b of the copying machine 100b, [and] the display screen area 530 that displays the same screen as the screen being displayed in the display section 130c of the copying machine 100c.” Tanaka ¶ 114.
and when the first computer detects a gesture within the first mobile device window on the first display associated with the first digital data stream, the first computer alters the first mobile device window 
“In this state, if a clicking operation is made in the display screen area 520, the target of operation becomes the copying machine 100b, and the remote operation screen corresponding to the copying machine 100b is displayed in the remote operation screen areas 550.” Tanaka ¶ 118.
to be in a second display mode that includes a first icon tray adjacent thereto, 
FIG. 2 illustrates the remote operation screen area 550 of FIG. 13 in greater detail. Reference is made to both, but particularly to the reference numerals in FIG. 2. As shown in both figures, the selected window is now in a different display mode in which “remote setting panel screen 410 of the remote operation screen 400 includes the same contents of display as that in the main operation screen 200 that is being displayed in the copying machine 100.” Tanaka ¶ 39. Adjacent thereto is a set of graphical elements (the entire set corresponding to the claimed icon tray) comprising hard key panel screen 430, Tanaka ¶ 39, and buttons 470-472. Tanaka ¶ 44.
the first icon tray including a snapshot icon and at least one of a keyboard icon, an annotation icon, and a pan icon, 
Regarding the keyboard icon, “hard key panel screen 430 is a set of display buttons that replicate the operation keys in the hard keys 122 of the copying machine 100, and is configured to include the numerical buttons 432.” Tanaka ¶ 42.
Regarding the snapshot icon, “[w]hen the reload button 470 is clicked by the user, the remote operation terminal 300 issues to the copying machine 100 a transmission request for the latest remote operation screen data 172.” Tanaka ¶ 44.
and, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, 
“When the reload button 470 is clicked by the user, the remote operation terminal 300 issues to the copying machine 100 a transmission request for the latest remote operation screen data 172, and then carries out updating of the display of the remote operation screen 400.” Tanaka ¶ 44. As another example, “the user at the remote operation terminal 300 can carry out remote operation of the copying machine 100 from the remote operation terminal 300 by clicking remote settings panel screen 410 or the hard key panel screen 430 in the remote operation screen 400.” Tanaka ¶ 43.
and when the first computer detects a gesture within the second mobile device window on the first display associated with the second digital data stream, the first computer alters the second mobile device window to be in the second display mode that includes a second icon tray adjacent thereto, the second icon tray including a snapshot icon and at least one of a keyboard icon, an annotation icon, and a pan icon, and, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, 
The above claim limitation simply repeats all of the operations previously claimed for the first mobile device window, but as applied to the second mobile device window when the display computer detects a gesture within the second mobile device window. Tanaka likewise discloses that, with respect to the two disclosed display modes, “[t]he same is true for the display screen area 520, the display screen area 530, and the display screen area 540.” Tanaka ¶ 115.
Tanaka does not appear to explicitly disclose opening a new window, in addition to either of the mobile device windows, responsive to activating a snapshot icon.
Fithian, however, teaches “a system 170 for enabling interactive screenshots within collaborative applications,” Fithian ¶ 20, configured to:
on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a first new window that displays a snapshot of the first mobile device window in addition to the first mobile device window,
Referring to FIG. 4, Fithian teaches that “[a] screen capture action 418 can be performed which can capture an image of window frame 416,” and in response, “[s]creenshot image 422 created from screen capture 418 can be presented within an interface 420,” which is a new and different window relative to interface 410. Fithian ¶¶ 72–73.
and, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a second new window that displays a snapshot of the second mobile device window in addition to the second mobile device window.
As previously mentioned, the above claim limitation simply repeats all of the operations previously claimed for the first mobile device window, but as applied to the second mobile device window. Since Tanaka already teaches that “[t]he same is true for the display screen area 520, the display screen area 530, and the display screen area 540,” Tanaka ¶ 115, a person of ordinary skill in the art following along with Tanaka’s directions must, per Tanaka’s instruction, repeat the same Fithian modification to the second window as was made to the first window.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Tanaka’s user interface with Fithian’s set of interfaces 400 for enabling an interactive screenshot between collaborative applications, thereby providing a snapshot icon that opens a new window with the screenshot. One would have been motivated to combine Fithian with Tanaka because “screenshots are an easy way to share complex information between users.” Fithian ¶ 2.
Claim 14
Tanaka and Fithian teach the system as claimed in claim 13, 
wherein the first and second mobile device windows are displayed on the first display at the same time, 
As shown in FIG. 13, the frame data simultaneously displays “the display screen area 520 that displays the same screen as the screen being displayed in the display section 130b of the copying machine 100b [and] the display screen area 530 that displays the same screen as the screen being displayed in the display section 130c of the copying machine 100c.” Tanaka ¶ 114.
and, on condition that the icon gesture is on the keyboard icon or the icon gesture activates the annotation icon of one of the first and second mobile device windows, and the first computer only sends icon gestures associated with the first and second mobile device windows to corresponding first and second mobile devices.
The remote operation screen area 550 only receives and forwards operations for whichever copying machine 100 is currently the active selection (i.e., whichever one of screens 510–540 were previously clicked). See Tanaka ¶¶ 115–116.
Claim 15
Tanaka and Fithian teach the system as claimed in claim 13, 
wherein each of the first and second mobile device windows occupy less than half of the first display.
As shown in FIG. 13, each of display screen areas 520–530 occupies less than half of the overall frame data 500 (and indeed, even the combination of areas 520–530 is less than half of frame data 500). See Tanaka FIG. 13.
Claim 16
Tanaka and Fithian teach the system as claimed in claim 13, wherein: 
the first display includes a display region and a tray region, 
As shown in FIG. 13, frame data 500 includes a remote operation screen area 550 analogous to the claimed display region, and a tray region (the strip across the top of the frame data 500). See Tanaka FIG. 13
the first computer displays a first mobile display icon and a second mobile display icon in the tray region, 
The top strip of FIG. 13 illustrates a display of “the display screen area 520 that displays the same screen as the screen being displayed in the display section 130b of the copying machine 100b, [and] the display screen area 530 that displays the same screen as the screen being displayed in the display section 130c of the copying machine 100c.” Tanaka ¶ 114.
on condition that the first mobile display icon in the tray region is activated, the first computer displays the first digital data stream in the first mobile device window on the first display in the first display mode 
“In this state, if a clicking operation is made in the display screen area 520, the target of operation becomes the copying machine 100b, and the remote operation screen corresponding to the copying machine 100b is displayed in the remote operation screen areas 550.” Tanaka ¶ 118.
and on condition that the second mobile display icon in the tray region is activated, the first computer displays the second digital data stream in the second mobile device window in the first display mode.
Tanaka likewise teaches that, with respect to the two disclosed display modes, “[t]he same is true for the display screen area 520, the display screen area 530, and the display screen area 540.” Tanaka ¶ 115.
IV.	MAZZAFERRI, THIYAGARAJAN, TECHSMITH, AND MOMCHILOV TEACH CLAIMS 5 AND 6.
Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri, Thiyagarjan, and TechSmith as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0138295 A1 (“Momchilov”).
Claim 5
Mazzaferri, Thiyagarajan, and TechSmith teach the system as claimed in claim 1, but do not explicitly disclose the particulars of the tray region as set forth in claim 5.
Momchilov, however, teaches a system wherein: 
the first display includes a display region and a tray region; 
As shown in FIG. 5A, display device 124 includes a display region (taskbar button group 230) and a tray region (taskbar 226). See Momchilov ¶ 130.
the first computer receives the first digital data stream and displays a mobile display icon in the tray region, 
FIG. 5A also illustrates an icon stack 504 in the taskbar 226. In general, the taskbar 226 provides an icon in the taskbar 226 for each window provided to the display, Momchilov ¶ 80, and some of these windows may include data received from a process executing on a remote device. See Momchilov ¶¶ 80–82.
and on condition that the mobile display icon in the tray region is activated, the first computer displays the first digital data stream in the first mobile device window on the first display in the first display mode.
“[U]ser interaction with stacked icons 504 in a taskbar 226 may trigger display of a taskbar button group 230 with thumbnails of window attribute data from the each window.” Momchilov ¶ 130.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Mazzaferri’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov with Mazzaferri because Momchilov’s technique of integrating remote tasks with local tasks on a taskbar is more convenient for users, especially “if there are a variety of remote applications running (e.g. word processing applications, calculator applications, Internet browsing applications, etc.).” Momchilov ¶ 3.
Claim 6
Mazzaferri, Thiyagarajan, TechSmith, and Momchilov, teach the system as claimed in claim 5, wherein: 
the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
V.	MAZZAFERRI, TECHSMITH, AND MOMCHILOV TEACH CLAIMS 11 AND 12
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri and TechSmith as applied to claim 7 above, and further in view of Momchilov.
Claim 11
Mazzaferri and TechSmith teach the system as claimed in claim 7, but do not explicitly disclose the particulars of the tray region as set forth in claim 11.
Momchilov, however, teaches a system wherein:
the first display includes a display region and a tray region; 
As shown in FIG. 5A, display device 124 includes a display region (taskbar button group 230) and a tray region (taskbar 226). See Momchilov ¶ 130.
the first computer receives the first digital data stream and displays a mobile display icon in the tray region, and 
FIG. 5A also illustrates an icon stack 504 in the taskbar 226. In general, the taskbar 226 provides an icon in the taskbar 226 for each window provided to the display, Momchilov ¶ 80, and some of these windows may include data received from a process executing on a remote device. See Momchilov ¶¶ 80–82.
on condition that the mobile display icon in the tray region is activated, the first computer displays the first digital data stream in the first mobile device window on the first display in the first display mode.
“[U]ser interaction with stacked icons 504 in a taskbar 226 may trigger display of a taskbar button group 230 with thumbnails of window attribute data from the each window.” Momchilov ¶ 130.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Mazzaferri’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov with Mazzaferri because Momchilov’s technique of integrating remote tasks with local tasks on a taskbar is more convenient for users, especially “if there are a variety of remote applications running (e.g. word processing applications, calculator applications, Internet browsing applications, etc.).” Momchilov ¶ 3.
Claim 12
Mazzaferri, as combined with TechSmith and Momchilov, teaches the system as claimed in claim 11, 
wherein the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
VI.	TANAKA, FITHIAN, AND MOMCHILOV TEACH CLAIM 17.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Tanaka and Fithian as applied to claim 16 above, and further in view of Momchilov.
Claim 17
Tanaka teaches the system as claimed in claim 22, and while the broadest reasonable interpretation of “application icons” might include each of the screen areas 510–540, Momchilov further teaches a system that displays a tray region, wherein:
the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Tanaka’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov with Tanaka because Momchilov’s technique of integrating remote tasks with local tasks on a taskbar is more convenient for users, especially “if there are a variety of remote applications running (e.g. word processing applications, calculator applications, Internet browsing applications, etc.).” Momchilov ¶ 3.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/​​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Recall that, in the parlance of the specification, the “display computer” and the “MD” respectively correspond to the “first computer” and “first mobile device.”